UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


PATRICIA M.,

                           Plaintiff,                               No. 3:18-CV-0133
                                                                    (CFH)
             v.

NANCY A. BERRYHILL,
Commissioner of Social Security,

                           Defendant.


APPEARANCES:                                    OF COUNSEL:

Lachman, Gorton Law Firm                        PETER A. GORTON, ESQ.
P.O. Box 89
1500 East Main Street
Endicott, New York 13761-0089
Attorney for plaintiff

Social Security Administration                  PETER W. JEWETT, ESQ.
Office of Regional General Counsel              Special Assistant U.S. Attorney
Region II
26 Federal Plaza
New York, New York 10019
Attorney for the Commissioner


CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE

                      MEMORANDUM-DECISION AND ORDER

      Plaintiff Patricia M. brings this action pursuant to 42 U.S.C. § 405(g) seeking review

of a decision by the Commissioner of Social Security (“the Commissioner”) denying her

application for disability insurance benefits and supplemental security income (“SSI”). Dkt.
     No. 1 (“Compl.”).1 Plaintiff moves for a finding of disability or remand for a further hearing,

     and the Commissioner cross-moves for a judgment on the pleadings. Dkt. Nos. 11, 12.

     Plaintiff filed a reply. Dkt. No. 13. For the following reasons, the determination of the

     Commissioner is affirmed in part and remanded in part.



                                             I. Relevant Background

                                             A. Factual Background

             At the time of the hearing, plaintiff was a forty-year-old female who resided alone in

     a mobile home. T. 35.2 Plaintiff completed tenth grade, and most recently worked part-

     time as a receptionist at a hair salon. Id. at 36. Prior to that position, plaintif f worked as a

     sale associate at JC Penney. Id. at 37.



                                       B. Procedural Background

             On November 18, 2014, plaintiff protectively filed a Title II application for a period of

     disability and disability insurance benefits. T. 205-06. That same day, plaintiff also filed a

     Title XVI application for SSI. Id. at 207-213. Plaintiff’s applications were initially denied on

     February 9, 2015. Id. at 86-91. Plaintiff requested a hearing, and a video hearing was

     held on March 1, 2017 before Administrative Law Judge (“ALJ”) Kenneth Theurer. Id. at


        1
           Parties consented to direct review of this matter by a Magistrate Judge pursuant to 28 U.S.C. §
636(c), FED . R. CIV. P. 73, N.D.N.Y. Local Rule 72.2(b), and General Order 18. Dkt. No. 6.
        2
          “T.” followed by a number refers to the pages of the administrative transcript filed by the
Commissioner. Dkt. No. 8. Citations refer to the pagination in the bottom right-hand corner of the
administrative transcript, not the pagination generated by CM/ECF.

                                                            2
30-63, 92. ALJ Theurer determined that plaintiff “ha[d] not been under a disability within

the meaning of the Social Security Act from August 20, 2013, through the date of this

decision.” Id. at 17. The Appeals Council denied plaintiff’s request for review, making the

ALJ’s findings the final determination of the Commissioner. Id. at 1-8. Plaintiff

commenced this action on February 1, 2018. See Compl.



                                    C. ALJ Decision

       Applying the five-step disability analysis, the ALJ determined that plaintiff had not

engaged in substantial gainful activity since August 20, 2013, the alleged onset date. T.

19. The ALJ found at step two that plaintiff had the severe impairments of lumbar

spondylosis, status post multiple surgeries, and migraine headaches. Id. At step three,

the ALJ determined that plaintiff did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the listed impairments in

20 C.F.R. Part 404, Subpart P, Appendix 1. Id. at 20. Before reaching step four, the ALJ

concluded that plaintiff retained the residual functional capacity (“RFC”) to

              perform less than the full range of sedentary work as defined in
              20 CFR 404.1567(a) and 416.967(a). She can occasionally lift
              ten pounds, sit for approximately six hours and stand or walk for
              approximately two hours in an eight-hour day with normal breaks.
              [Plaintiff] can occasionally climb ramps or stairs, but should never
              climb ladders, ropes, or scaffolds. She can also occasionally
              balance, stoop, kneel, crouch and crawl. [Plaintiff] must alternate
              from a seated to a standing position two times each hour and for
              no more than five minutes. She should avoid unprotected heights
              or working in proximity to dangerous machinery or moving
              mechanical parts.


                                               3
Id. at 21. At step four, the ALJ found that plaintiff was unable to perform any past relevant

work. Id. at 23. At step five, the ALJ determined that, after consulting with a vocational

expert, and considering plaintiff’s age, education, work experience, and RFC, there were

jobs that existed in significant numbers in the national economy that plaintiff could perform.

Id. Thus, the ALJ determined that plaintiff “ha[d] not been under a disability, as defined in

the Social Security Act, from August 20, 2013, through the date of this decision.” Id. at 25.




                                   II. Legal Standard

                                 A. Standard of Review

       In reviewing a final decision of the Commissioner, a district court may not determine

de novo whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1388(c)(3); Wagner

v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

Commissioner’s determination will only be reversed if the correct legal standards were not

applied, or it was not supported by substantial evidence. See Johnson v. Bowen, 817

F.2d 983, 986 (2d Cir. 1987); Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982).

Substantial evidence is “more than a mere scintilla,” meaning that in the record one can

find “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir. 2004) (citing Richardson v.

Perales, 402 U.S. 389, 401 (1971) (internal citations om itted)). The substantial evidence

standard is “a very deferential standard of review . . . . [This] means once an ALJ finds


                                            4
facts, we can reject [them] only if a reasonable factfinder would have to conclude

otherwise.” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012)

(internal quotations marks omitted). Where there is reasonable doubt as to whether the

Commissioner applied the proper legal standards, the decision should not be af firmed

even though the ultimate conclusion is arguably supported by substantial evidence. See

Martone v. Apfel, 70 F. Supp. 2d 145, 148 (N.D.N.Y. 1999) (citing Johnson, 817 F.2d at

986). However, if the correct legal standards were applied and the ALJ’s finding is

supported by substantial evidence, such finding must be sustained “even where substantial

evidence may support the plaintiff’s position and despite that the court’s independent

analysis of the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F.

Supp. 147, 153 (S.D.N.Y. 1992) (citation omitted).



                              B. Determination of Disability

       “Every individual who is under a disability shall be entitled to a disability . . . benefit

. . . .” 42 U.S.C. § 423(a)(1). Disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment . . . which has lasted or can be expected to last for a continuous period of not

less than 12 months.” Id. § 423(d)(1)(A). A medically-determinable impairment is an

affliction that is so severe that it renders an individual unable to continue with his or her

previous work or any other employment that may be available to him or her based on his or

her age, education, and work experience. Id. § 423(d)(2)(A). Such an impairment must be


                                               5
supported by “medically acceptable clinical and laboratory diagnostic techniques.” Id. §

423(d)(3). Additionally, the severity of the impairments is “based [upon] objective medical

facts, diagnoses or medical opinions inferable from the facts, subjective complaints of pain

or disability, and educational background, age, and work experience.” Ventura v.

Barnhart, No. 04-CV-9018 (NRB), 2006 W L 399458, at *3 (S.D.N.Y. Feb. 21, 2006) (citing

Mongeur v. Heckler, 722 F.2d 1033, 1037 (2d Cir. 1983)).

       The Second Circuit employs a five-step analysis, based on 20 C.F.R. § 404.1520,

to determine whether an individual is entitled to disability benefits:

              First, the [Commissioner] considers whether the claimant is
              currently engaged in substantial gainful activity.

              If he [or she] is not, the [Commissioner] next considers whether
              the claimant has a “severe impairment” which significantly limits
              his [or her] physical or mental ability to do basic work activities.

              If the claimant suffers such an impairment, the third inquiry is
              whether, based solely on medical evidence, the claimant has an
              impairment which is listed in Appendix 1 of the regulations. If the
              claimant has such an impairment, the [Commissioner] will
              consider him [or her] disabled without considering vocational
              factors such as age, education, and work experience; the
              [Commissioner] presumes that a claimant who is afflicted with a
              “listed” impairment is unable to perform substantial gainful
              activity.

              Assuming the claimant does not have a listed impairment, the
              fourth inquiry is whether, despite the claimant’s severe
              impairment, he [or she] has the residual functional capacity to
              perform his [or her] past work.

              Finally, if the claimant is unable to perform his [or her] past work,
              the [Commissioner] then determines whether there is other work
              which the claimant could perform.



                                               6
Berry, 675 F.2d at 467 (spacing added). The plaintiff bears the initial burden of proof to

establish each of the first four steps. See DeChirico v. Callahan, 134 F.3d 1177, 1179-80

(2d Cir. 1998) (citing Berry, 675 F.2d at 467). If the inquiry progresses to the fifth step, the

burden shifts to the Commissioner to prove that the plaintiff is still able to engage in gainful

employment somewhere. Id. at 1180 (citing Berry, 675 F.2d at 467).



                               III. The Parties’ Arguments

       Plaintiff first argues that the ALJ’s RFC determination is not supported by

substantial evidence. Dkt. No. 11 at 11-25. Plaintiff specifically contends that (1) the ALJ

failed to account for plaintiff’s migraines in the RFC; (2) the ALJ did not properly assess

the limiting factors of plaintiff’s pain; (3) plaintiff cannot meet the work pace and/or

attendance requirements of full time work; (4) plaintiff cannot meet the sitting demands of

sedentary work; and (5) the ALJ improperly weighed the medical evidence. See id.

Plaintiff also argues that the step five determination is not supported by substantial

evidence. Id. at 25-26. Conversely, the Commissioner first argues that the ALJ’s RFC

finding is supported by substantial evidence. Dkt. No. 12 at 5-10. The Commissioner next

argues that the ALJ reasonably weighed the medical opinion evidence. Id. at 10-13.

Lastly, the Commissioner argues that the ALJ correctly relied on the vocational expert. Id.

at 13-14.




                                              7
                                        IV. Analysis

              A. The ALJ’s Analysis of Opinion Evidence and Plaintiff’s RFC

       When evaluating a claim seeking disability benefits, factors to be considered by the

ALJ include objective medical facts, clinical findings, the treating physician's diagnoses,

subjective evidence of disability, and pain related by the claimant. See Harris v. R.R. Ret.

Bd., 948 F.2d 123, 126 (2d Cir.1991). Generally, more weight is given to a treating

source. Under the regulations, a treating source's opinion is entitled to controlling weight if

well-supported by medically acceptable clinical and laboratory diagnostic techniques and

is consistent with other substantial evidence in the record. 20 C.F.R. § 404.1527(d)(2)

(2005); Shaw v. Chater, 221 F.3d 126, 134 (2d Cir. 2000). “This rule applies equally to

retrospective opinions given by treating physicians.” Campbell v. Astrue, 596 F. Supp. 2d

445, 452 (D.Conn. 2009) (citations omitted). Before a treating physician's opinion can be

discounted, the ALJ must provide “good reasons.” Schaal v. Apfel, 134 F.3d 496, 505 (2d

Cir. 1998).

       The ALJ is required to assess the following factors in determining how much weight

to accord the physician's opinion: “(i) the frequency of examination and the length, nature,

and extent of the treatment relationship; (ii) the evidence in support of the opinion; (iii) the

opinion's consistency with the record as a whole; (iv) whether the opinion is from a

specialist; and (v) other relevant factors.” Schaal, 134 F.3d at 503. If other evidence in the

record conflicts with the opinion of the treating physician, this opinion will not be deemed

controlling or conclusive, and the less consistent the opinion is, the less weight it will be


                                              8
given. See Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999) (citation om itted). Ultimately,

the final determination of disability and a claimant's inability to work rests with the

Commissioner. See id. at 133-34; 20 C.F.R. § 404.1527(e) (2005).

       RFC describes what a claimant is capable of doing despite his or her impairments,

considering all relevant evidence, which consists of physical limitations, symptoms, and

other limitations beyond the symptoms. See Martone, 70 F. Supp. 2d at 150; 20 C.F.R. §§

404.1545, 416.945. “In assessing RFC, the ALJ’s findings must specify the functions

plaintiff is capable of performing; conclusory statements regarding plaintiff’s capabilities

are not sufficient.” Martone, 70 F. Supp. 2d at 150. T he ALJ then uses the RFC to

determine whether the claimant can perform his or her past relevant work. See New York

v. Sullivan, 906 F.2d 910, 913 (2d Cir. 1990); 20 C.F.R. §§ 404.1545, 416.960. If it is

determined that a claimant cannot perform past relevant work, “the burden shifts to the

Commissioner to determine whether there is other work which the claimant could perform.”

Tejada v. Apfel, 167 F.3d 770, 774 (2d Cir. 1999).

       When assessing a claimant's RFC, an ALJ is entitled to rely on opinions from both

examining and non-examining State agency medical consultants because these

consultants are qualified experts in the field of social security disability. See also Frey ex

rel. A.O. v. Astrue, 485 F. App'x 484, 487 (2d Cir. 2012) (summary order) ("The report of a

State agency medical consultant constitutes expert opinion evidence which can be given

weight if supported by medical evidence in the record."); Little v. Colvin, No. 14-CV-0063,

2015 WL 1399586, at *9 (N.D.N.Y. Mar. 26, 2015) ("State agency physicians are qualified



                                              9
as experts in the evaluation of medical issues in disability claims. As such, their opinions

may constitute substantial evidence if they are consistent with the record as a whole.")

(internal quotation marks omitted). “An ALJ should consider ‘all medical opinions received

regarding the claimant.’” Reider v. Colvin, No. 15-CV-6517, 2016 W L 5334436, at *5

(W.D.N.Y. Sept. 23, 2016) (quoting Spielberg v. Barnhart, 367 F. Supp. 2d 276, 281

(E.D.N.Y. 2005)); see also SSR 96-8p, 1996 W L 374184, at *7 (July 2, 1996). The factors

for considering opinions from non-treating medical sources are the same as those for

assessing treating sources, with the consideration of whether the source examined the

claimant or not replacing the consideration of the treatment relationship between the

source and the claimant. 20 C.F.R. §§ 404.1527(c)(1)-(6).

       The ALJ found that plaintiff could

              perform less than the full range of sedentary work as defined in
              20 CFR 404.1567(a) and 416.967(a). She can occasionally lift
              ten pounds, sit for approximately six hours and stand or walk for
              approximately two hours in an eight-hour day with normal breaks.
              [Plaintiff] can occasionally climb ramps or stairs, but should never
              climb ladders, ropes, or scaffolds. She can also occasionally
              balance, stoop, kneel, crouch and crawl. [Plaintiff] must alternate
              from a seated to a standing position two times each hour and for
              no more than five minutes. She should avoid unprotected heights
              or working in proximity to dangerous machinery or moving
              mechanical parts.

T. 21. The regulations define sedentary work as work that

              involves lifting no more than 10 pounds at a time and
              occasionally lifting or carrying articles like docket files, ledgers,
              and small tools. Although a sedentary job is defined as one which
              involves sitting, a certain amount of walking and standing is often
              necessary in carrying out job duties. Jobs are sedentary if
              walking and standing are required occasionally and other

                                               10
              sedentary criteria are met.

20 C.F.R. § 416.967(a).



                              1. Relevant Medical Evidence

       Plaintiff met with consultative examiner Dr. Gilbert Jenouri in January 2015. See T.

443-47. Dr. Jenouri indicated that plaintiff appeared to be in no acute distress. Id. at 444.

Her gait was antalgic, and she was unable to walk on heels and toes without difficulty. Id.

However, plaintiff’s stance was normal, and she did not use assistive devices. Id. Plaintiff

did not need help changing for the examination or getting on and off the examination table.

Id. She was able to squat fully and rise from the chair without difficulty. Id. Plaintiff’s

cervical spine showed full flexion, extension, lateral flexion bilaterally, and full rotary

movement. Id. at 445. Plaintiff’s lumbosacral spine extension was ten degrees; flexion

thirty degrees; lateral flexion left fifteen degrees, right twenty degrees; and rotation right

twenty degrees, left fifteen degrees. Id. Plaintiff’s SLR right was thirty degrees positive,

left twenty degrees positive, both confirmed seated. Id. Dr. Jenouri indicated that bilateral

sciatic notch tenderness to palpation, left greater than right. Id. Plaintiff had full range of

motion in her elbows, forearms, and wrists bilaterally. Id. Her hip flexion and extension

right was eighty degrees, left seventy degrees; interior rotation right thirty degrees, left

twenty-five degrees; exterior rotation right twenty degrees, left fifteen degrees; backward

extension right twenty-five degrees, left twenty-five degrees; abduction right thirty degrees,

left twenty degrees; and abduction right fifteen degrees, left ten degrees. Id. Plaintiff’s



                                              11
hand and finger dexterity was intact, and her grip strength was 5/5 bilaterally. Id.

       Dr. Jenouri diagnosed plaintiff with low back pain and left lower extremity

radiculopathy. T. 446. He indicated that plaintiff had “moderate restriction to walking,

standing, and sitting long periods, bending, stair climbing, lifting, and carrying.” Id. Dr.

Jenouri noted that plaintiff’s prognosis was stable. Id. The ALJ granted “considerable

weight” to Dr. Jenouri’s opinion “because it was consistent with his objective clinical

findings.” Id. at 22.

       In January 2017, Kristin Isenberg, RPA, completed a questionnaire regarding her

treatment of plaintiff. T. 454-55. She indicated that plaintiff suffered from chronic back

pain and shoulder pain. Id. at 454. RPA Isenberg indicated that plaintiff’s conditions

would cause her pain, fatigue, diminished concentration, diminished work pace, and would

require her to rest at work. Id. Thus, she opined that plaintiff would be off task more than

ten percent but less than fifteen percent of the work day. Id. RPA Isenberg further

indicated that plaintiff’s conditions could produce good days and bad days, and that those

bad days would lead to one day or less of missed time from work per month. Id. at 455.

RPA Isenberg opined that plaintiff could sit for approximately seven hours out of an eight-

hour work day, alternating between sitting and standing either every half-hour to one hour.

Id. She indicated that plaintiff could stand or walk for approximately four hours out of an

eight-hour work day. Id. RPA Isenberg nted that plaintiff could frequently lift up to five

pounds, and occasionally lift over ten pounds. Id.

       The ALJ granted RPA Isenberg’s opinion “considerable weight,” noting that her



                                             12
assessment was persuasive due to her “long treating relationship with [plaintiff] and [that]

most of her opinions [were] consistent with the record as a whole.” T. 22. However, the

ALJ indicated that he did “not find her opinion with respect to [plaintiff] remaining on task or

being absent from work sufficiently supported to warrant incorporation into [plaintiff’s]

residual functional capacity” because plaintiff previously denied having problems paying

attention, completed various daily activities of living, and sustained a part-time job. Id.

       In January 2017, treating provider Cori Pane, FNP completed a questionnaire

regarding her treatment of plaintiff. T. 450-51. FNP Pane indicated that plaintiff suffered

from chronic low back pain radiating into bottom legs, failed lumbar fusion, and

neuropathic pain into both legs. Id. at 450. She indicated that plaintif f’s conditions would

cause pain, fatigue, diminished concentration, diminished work pace, and required plaintiff

to rest at work. Id. Thus, she opined that plaintiff would be off task more than thirty-three

percent of the day. Id. FNP Pane further indicated that plaintiff’s conditions could produce

good days and bad days, and the bad days would lead to more than four days of missed

work per month. Id. at 451. FNP Pace opined that plaintif f could sit for approximately

three hours out of an eight-hour work day, alternating between sitting and standing every

sixty minutes. Id. She also indicated that plaintif f could stand/walk for approximately two

hours out of an eight-hour work day. Id. Moreover, plaintiff could lift up to ten pounds

occasionally, but never over ten pounds. Id.

       The ALJ granted FNP Pane’s opinion “somewhat less weight” because the

limitations FNP Pane assessed were “inconsistent with [plaintiff’s] testimony that she



                                             13
work[ed] up to seven-hour shifts as a receptionist and spen[t] much of that time sitting.” T.

23. The ALJ also found that FNP Pane’s opinions that plaintif f would be off task and

absent from work “unsupported for the reasons already articulated.” Id.

       In February 2017, plaintiff’s treating neurosurgeon Dr. Darryl DiRisio stated that

plaintiff had “multiple lumbar procedures to include a lumbar fusion at L5, S1.” T. 622. He

stated that plaintiff suffered from severe low back pain, and lower extremity pain, and had

severe pain on most days. Id. Dr. DiRisio opined that plaintiff was seventy percent

disabled from being able to work, and he believed plaintiff’s condition to be permanent. Id.

He noted that plaintiff is currently able to work part time, two to three days per week. Id.

Dr. DiRisio indicated that plaintiff had “some good days, but on most days, she does have

severe pain.” Id.

       The ALJ granted Dr. DiRisio’s opinion “less weight” because “his statement is

conclusory and addresses issues that are exclusively reserved to the Commissioner[;] [i]n

fact, he declined completing a functional questionnaire, indicating he was unable to

determine [plaintiff’s] specific physical capacities, or whether she would be off-task or

absent from work.” T. 23. The ALJ also noted that Dr. DiRisio’s opinion “merely recites

what [plaintiff] is currently doing: working part-time, two to three days a week. It does not

discuss what she actually does in that job, or describe the most that [plaintiff] is capable of

performing on a sustained basis, as is intended by a [RFC] finding.” Id.




                                             14
                     2. Failure to Consider Migraine Headaches,
                      Neck and Shoulder Impairments, and Pain

                                  i. Migraine Headaches

       Plaintiff argues that the ALJ’s RFC determination is not supported by substantial

evidence because the ALJ failed to account for plaintiff’s migraines in his RFC analysis.

Dkt. No. 11 at 11. As plaintiff notes, at step two, the ALJ found that plaintiff’s migraines

amounted to a severe impairment. T. 19. Plaintiff also testified about her migraines and

their effects at the March 2017 hearing. At the hearing, plaintiff testified that she “get[s] an

onset of a migraine at least weekly” and has headaches “all the time.” Id. at 50-51.

Plaintiff noted that if she feels the onset of a migraine, she takes Excedrin Migraine, which

sometimes combats the symptoms. Id. at 51. Plaintiff indicated that her migraines lasted

“six to eight hours or overnight, sometimes.” Id. at 52. The migraines left her “exhausted”

where she “just want[ed] to fall asleep” and be “lazy.” Id. Plaintiff also noted fatigue and

diminished concentration and focus in conjunction with her other pain. Id. at 52, 53.

Plaintiff testified that she had to take a migraine pill the night before the hearing “because

[she] had a[n] onset of one,” but, prior to that, she had not have a “real bad one” in three or

four weeks. Id. at 50.

       Pursuant to the applicable regulations, the Commissioner must determine the

plaintiff’s “residual functional capacity based on all the relevant evidence in the case

record,” 20 C.F.R. § 404.1545(a)(1), and must consider “all of [a claimant’s] medically

determinable impairments of which [the Commissioner] is aware.” 20 C.F.R. §

404.1545(a)(2). Thus, “[t]he RFC assessment must include a discussion of why reported


                                             15
symptom-related functional limitations and restrictions can or cannot reasonably be

accepted as consistent with the medical and other evidence.” SSR 96-8P, Titles II and XVI:

Assessing Residual Functional Capacity in Initial Claims, 1996 WL 374184, at *7 (SSA

July 2, 1996).

       Here, the ALJ was aware of plaintiff’s migraines, as he found them to be a severe

impairment at step two, and plaintiff testified as to her symptom-related functional

limitations at the oral hearing. T. 19, 50-53. Further, the vocational expert testified that

there is a reduction in employment numbers if someone is found to be off task between the

ten and fifteen percent range, and if the individual were off task more than fifteen percent of

the day and missed more than one day per month, he or she would be unemployable. Id.

at 59-60. At the hearing, plaintiff testified that her migraines generally lasted six to eight

hours and left her fatigued with diminished concentration and focus. Id. at 51-52.

Moreover, two of plaintiff’s treating providers RPA Isenberg and FNP Pane opined that

plaintiff would be off task between ten and fifteen percent and more than thirty-three

percent, respectively. Id. at 450, 454. Thus, if plaintiff’s limitations were found to exist, the

vocational experts testimony strongly suggests that plaintiff may not be able to transition to

other work that exists in the national economy due to her capacity to be off task during the

work day.

       Although the ALJ determined that plaintiff’s migraines were severe, and plaintiff and

the vocational expert testified as to reported limitations due to her migraines, the ALJ’s

RFC analysis contains only two sentences regarding plaintiff’s migraines. See T. 21-23



                                              16
(setting forth the RFC analysis). The ALJ noted that “[d]ue to pain from her back and

migraine headaches, [plaintiff] ha[d] difficulty sleeping and experiences fatigue during the

day. She also testified that her pain interferes with her concentration and focus.” Id. at 21-

22.

       Further, the ALJ’s RFC analysis discusses at length plaintiff’s ability to perform

sedentary work based on her back impairments. See T. 21-23. To the extent that the ALJ

does talk about whether plaintiff would be off task or absent from work, the ALJ does not

reference plaintiff’s migraines. Instead, in discrediting the medical providers’ opinions

regarding plaintiff’s propensity to be off task and absent, the ALJ cites that plaintif f denied

having problems paying attention in her function report, as well as her ability to drive, shop,

handle her own money, manage her household, and work part-time as a receptionist. Id. at

22-23. Thus, there is no mention of plaintiff’s migraines or the potential limiting impact

plaintiff’s alleged symptoms could have on the RFC.

       Moreover, the ALJ does not explain why he failed to credit plaintiff’s testimony

regarding the limiting effects of her migraines. As such, the Court cannot determine

whether the ALJ properly considered the limiting effects of plaintiff’s migraines in making

the RFC determination. The ALJ is required to provide rationale in the written decision

sufficient to allow this Court to conduct an adequate review of her findings. See Booker v.

Astrue, No. 07-CV-0646, 2011 W L 3735808, at *5 (N.D.N.Y. Aug 24, 2011) (“The crucial

factors in an ALJ’s decision must be set forth in sufficient detail as to enable meaningful

review by the court.”) (citing Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984));



                                             17
Hickman ex rel. M.A.H. v. Astrue, 728 F. Supp. 2d 168, 173 (N.D.N.Y. 2010) (“The ALJ

must ‘build an accurate and logical bridge from the evidence to [his] conclusion to enable a

meaningful review.’”) (quoting Steele v. Barnhart, 290 F.3d 936, 941 (7th Cir. 2002)). T he

ALJ’s provided rationale does not allow the Court to make that assessment.

       Accordingly, because the Court cannot determine whether the ALJ’s findings are

supported by substantial evidence, remand on this ground is necessary.



                           ii. Neck and Shoulder Impairments

       Plaintiff argues that the ALJ’s RFC determination is not supported by substantial

evidence because the ALJ failed to account for plaintiff’s neck and shoulder impairments

in his RFC analysis. Dkt. No. 11 at 12-13. Plaintiff also suggests that the ALJ erred by

failing to find plaintiff’s neck and shoulder impairments severe at step two. Id.

       To the extent that plaintiff contends that the ALJ failed to find plaintiff’s shoulder

and/or neck impairment severe at step two, this argument is invalid. See Dkt. No. 11 at

12. This Court has indicated that the failure to find a specific impairment severe at step

two is harmless where the ALJ concludes there is at least one ot her severe impairment,

the ALJ continues with the sequential evaluation, and the ALJ provides explanation

showing he adequately considered the evidence related to the impairment that is ultimately

found non-severe. See Fuimo v. Colvin, 948 F. Supp. 2d 260, 269-70 (N.D.N.Y. 2013)

(citing Dillingham v. Astrue, No. 09-CV-0236, 2010 W L 3909630 (N.D.N.Y. Aug. 24,

2010), Report-Recommendation adopted by 2010 WL 3893906 (N.D.N.Y. Sept. 30,



                                             18
2010)); see also Reices-Colon v. Astrue, 523 F. App'x 796, 798 (2d Cir. 2013) (summary

order) (finding that any error in failing to find the plaintiff's anxiety and panic disorder

severe at step two would be harmless because the ALJ found other severe impairments

present, continued through the sequential evaluation process, and specifically considered

the plaintiff's anxiety and panic attacks at those subsequent steps). Because the ALJ

continued on with the sequential evaluation, and it is clear that he considered evidence

associated with plaintiff’s impairments, any alleged error is harmless.

       As the Commissioner notes, the ALJ accounts for plaintiff’s limitations associated

with his neck and shoulder impairments in his RFC analysis. See Dkt. No. 12 at 7. In

assessing Dr. Jenouri’s opinion, the ALJ noted that plaintif f had “some reduced motion in

her shoulders . . . , although not as significantly as in her lumbar spine,” and that she had full

range of motion in her cervical spine, elbows, forearms, wrists, and knees. T. 22, 445.

Moreover, the record indicates that plaintiff’s neck pain had dissipated by her January

2017 appointment with FNP Pane. Id. at 544 (“She reports a couple of weeks ago she

was reaching for something with her right arm and felt a pop in her neck. She experienced

severe pain for a few minutes and since then her previous symptoms have completely

resolved.”). At that appointment, and as the ALJ notes in his RFC analysis, plaintiff

appeared in no acute distress and had minimal tenderness to palpation. Id. at 545.

Although she had pain on lumbar flexion and extension, her lumbar spine and musculature

were nontender with full range of motion in all planes without increased pain. Id. at 23, 545.

Plaintiff also had no palpable trigger points, and full strength throughout her lower



                                              19
extremities. Id. at 23, 546.

       Although plaintiff argues that the ALJ’s failure to include restrictions associated with

impairments to plaintiff’s neck and shoulder in the RFC was reversible error, the Court

notes that in formulating a claimant’s RFC, an ALJ does not have to adhere to the entirety

of one medical source’s opinion. See Matta v. Astrue, 508 F. App'x 53, 56 (2d Cir. 2013)

(summary order) (“Although the ALJ’s conclusion may not perfectly correspond with any of

the opinions of medical sources cited in his decision, he was entitled to weigh all of the

evidence available to make an RFC finding that was consistent with the record as a

whole.”). Further, the Court’s review of the record supports the ALJ’s decision to omit

these limitations. As such, insofar as the ALJ properly assessed plaintiff’s shoulder and

neck impairments, and remand on this ground is not necessary.



                         iii. Limiting Effects of Plaintiff’s Pain

       Plaintiff argues that the ALJ’s RFC determination is not supported by substantial

evidence because the ALJ failed to account for the limiting effects of plaintiff’s pain in his

RFC analysis. Dkt. No. 11 at 13-14. In assessing the limitations caused by plaintiff’s pain

symptoms

              [t]he ALJ must perform a two-step analysis. First, based upon
              the objective medical evidence, the ALJ must determine whether
              the impairments could reasonably be expected to produce the
              pain or other symptoms alleged . . . . Second, if the medical
              evidence alone establishes the existence of such impairments,
              then the ALJ need only evaluate the intensity, persistence, and
              limiting effects of a claimant's symptoms to determine the extent
              to which it limits the claimant's capacity to work. Where the


                                             20
               alleged symptoms suggest that the impairment is greater than
               demonstrated by objective medical evidence, the ALJ will
               consider other factors, such as daily activities, the location,
               duration, frequency and intensity of symptoms, the type,
               effectiveness and side effects of medication, and other treatment
               or measures to relieve those symptoms.

Barringer v. Comm’r of Soc. Sec., 358 F. Supp. 2d 67, 81 (N.D.N.Y. 2018).

       Here, the ALJ’s decision clearly indicates that he analyzed not only plaintiff’s

medical records but also her testimony regarding her complaints of pain. See T. 21. The

ALJ acknowledged that plaintiff had “pain in her back that extended into her buttocks and

lower extremities, particularly on her left side.” Id. As such, she had difficulty lifting,

standing, walking, sitting, climbing stairs, kneeling, squatting, and bending. Id. The ALJ

also noted that plaintiff testified that she could lift fifteen to twenty pounds, sit for ten to

fifteen minutes at a time, stand in one spot for five to seven minutes at a time, and walk for

about fifteen minutes at a time. Id. Plaintiff noted that she sometimes “move[s] around a

lot” when sitting. Id. Plaintiff also indicated difficulties sleeping, and that her pain

interfered with her concentration and focus. Id. at 21-22.

       The ALJ found that, after considering plaintiff’s “alleged symptoms and the effects

they purportedly had on her daily functioning, . . . the record as a whole does not support

limitations beyond those provided for within the above-found residual functional capacity.”

T. 22. Specifically, the ALJ relied on diagnostic testing that showed mild to moderate

abnormalities. Id. at 22-23. The ALJ further considered that plaintiff’s January 2017

medical appointment showed minimal abnormalities with plaintiff demonstrating “full range

of motion in all planes without increased pain.” Id. at 23, 545.


                                               21
       In addition, the ALJ stated that plaintif f was able to drive, shop, handle her own

money, and manage her household. T. 22, 43 (testifying that she is able to cook for

herself, shower, dress, shop, and manage her finances), 267-76 (function report noting the

same). Based on the above, the ALJ concluded that plaintiff’s allegations concerning the

intensity, persistence, and limiting effects of her symptoms were not consistent with the

medical evidence and other evidence in the record. Id. at 23. The Court will not now

reweigh that evidence which was before the ALJ. See Warren v. Comm'r of Soc. Sec.,

No. 15-CV-1185, 2016 WL 7223338, at *9 (N.D.N.Y. Nov. 18, 2016) ("When applying the

substantial evidence test to a finding that a plaintiff was not disabled, the Court ‘will not

reweigh the evidence presented at the administrative hearing . . . . [Rather], [a]bsent an

error of law by the Secretary, [a] court must affirm her decision if there is substantial

evidence [in the record] to support it.'"), report and recommendation adopted by 2016 WL

7238947 (N.D.N.Y. Dec. 13, 2016) (quoting Lefford v. McCall, 916 F. Supp. 150, 155

(N.D.N.Y. 1996)); Vincent v. Shalala, 830 F. Supp. 126, 133 (N.D.N.Y. 1993) ("[I]t is not the

function of the reviewing court to reweigh the evidence.") (citing Carroll, 705 F.2d at 642);

Lewis v. Colvin, 122 F. Supp. 3d 1, 7 (N.D.N.Y. 2015) (noting that it is not the role of a court

to "re-weigh evidence" because "a reviewing court ‘defers to the Commissioner's

resolution of conflicting evidence' where that resolution is supported by substantial

evidence) (quoting Cage v. Comm'r of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012); citing

Lamay, 562 F.3d at 507). Accordingly, the Court finds that the ALJ properly evaluated the

evidence concerning the limiting effects of plaintiff’s pain, and remand on this ground is not



                                             22
necessary.



                    3. Work Pace and/or Attendance Requirements

       Plaintiff argues that she cannot meet the work pace and/or attendance

requirements of full-time work. Dkt. No. 11 at 14-17. In rendering her RFC determination,

the ALJ discredited RPA Isenberg and FNP Pace’s opinions regarding work pace and

attendance because they were inconsistent with testimony, activities of daily living, and

ability to work part-time. T. 22-23. As stated above, the Court found that remand is

necessary as it is unclear whether the ALJ properly assessed plaintiff’s migraine

headaches and whether symptoms associate with those headaches would affect the RFC

determination. As such, remand is required to assess plaintiff’s work pace and

attendance in conjunction with plaintiff’s headaches.



                        4. Sitting Demands of Sedentary Work

       Plaintiff argues that she cannot meeting the sitting demands of sedentary work, and

that “[t]he ALJ’s conclusion that [p]laintiff can meet this requirement is not supported by

substantial evidence and is the product of factual and legal error.” Dkt. No. 11 at 17. The

ALJ granted “considerable weight “ to Dr. Jenouri’s opinion that plaintiff had “moderate

‘restrictions’” for sitting for long periods. T. 22, 446. It has been held that moderate

limitations to a plaintiff’s capability to sit is consistent with sedentary work. See Rodriguez

v. Barnhart, No. 01 CIV. 7373 (SAS), 2002 WL 31307167, at *5 (S.D.N.Y. Oct. 15, 2002)



                                             23
(“The treating and consulting physicians opined that plaintiff was capable of sitting,

standing, walking, lifting, carrying, and handling of objects with moderate limitations.

These medical opinions were consistent with the ALJ's finding that plaintiff was capable of

performing sedentary work.”); Tompkins v. Colvin, No. 13-CV-911, 2015 WL 10382575, at

*6 (W.D.N.Y. Dec. 23, 2015), report and recommendation adopted, 2016 W L 792428

(W.D.N.Y. Mar. 1, 2016) (holding that a “mild to moderate limitation in prolonged sitting

and standing is accommodated by the ALJ’s limitation to light work as well as normal work

breaks.”); Burdick v. Astrue, No. 2013 WL 3713417, at *7 (W.D.N.Y. July 12, 2013)

(concluding that any restriction on prolonged sitting and standing was consistent with the

full range of sedentary work).

       Dr. Jenouri’s opinion is consistent with RPA Isenberg’s opinion that plaintiff could

sit for approximately seven hours in an eight-hour work day. T 455. Moreover, contrary to

plaintiff’s argument that the ALJ did not set forth a time limit for prolonged sitting, see Dkt.

No. 13-1 at 2, the ALJ expressly stated that plaintiff could sit for six hours with normal

breaks. T. 21 (emphasis added). “Normal work breaks and meal periods split an eight

hour workday into approximately two hour periods.” Brink v. Colvin, No. 1:14-CV-00940

(MAT), 2017 WL 2531711, at *2 (W.D.N.Y. June 12, 2017) (citing SSR 96-9p, 1996 WL

374185 at *6 (“In order to perform a full range of sedentary work, an individual must be

able to remain in a seated position for approximately 6 hours of an 8-hour workday, with a

morning break, a lunch period, and an afternoon break at approximately 2-hour

intervals.”)). As such, the sitting portion of the ALJ’s RFC determination is consistent with



                                             24
FNP Pace’s opinion that plaintiff could sit for approximately three hours in an eight-hour

work day. T. 451. Thus, the ALJ’s determination that plaintiff could perform limited

sedentary work is supported by substantial evidence. Accordingly, remand on this ground

is not necessary.

       In sum, the ALJ has the responsibility of reviewing all the evidence before him,

resolving inconsistencies, and making a determination consistent with the evidence as a

whole. See Bliss v. Colvin, No. 13-CV-1086, 2015 WL 457643, at *7 (N.D.N.Y., Feb. 3,

2015). "[I]t is the province of the ALJ to consider and resolve conflicts in the evidence as

long as the decision rests upon ‘adequate findings supported by evidence having rational

probative force.'" Camarata v. Colvin, No. 14-CV-0578, 2015 W L 4598811, at *9

(N.D.N.Y. July 29, 2015) (quoting Galiotti v. Astrue, 266 F. App'x 66, 67 (2d Cir. 2008)

(summary order)). Absent RPA Isenberg and FNP Pace’s opinions regarding time off task

and absenteeism, as discussed supra, it is clear from the ALJ's overall decision that he

appropriately considered the evidence before him, including the numerous opinions of

record.



                              B. Step Five Determination

       Because remand is necessary and the ALJ will be required to address the

above-noted deficiencies in considering the opinion evidence when issuing a new

decision, the Court declines to reach a finding regarding plaintiffs arguments on Step Five.

Dkt. No. 11 at 25-26. However, on remand, the ALJ should also conduct a new Step Five



                                            25
determination as part of that review.



                                        IV. Conclusion

         WHEREFORE, for the reasons state above, it is hereby

         ORDERED, that plaintiff’s motion for judgment on the pleadings (Dkt. No. 11) is

GRANTED IN PART and DENIED IN PART: the motion is granted insofar as the matter

will be remanded to the Commissioner for the reasons stated herein, but denied insof ar as

the Court determines that the ALJ properly determined plaintiff’s RFC as to her neck and

shoulder impairments, limiting effects of pain, and sitting requirements; and it is further

         ORDERED, that the Commissioner’s motion for judgment on the pleadings (Dkt.

No. 12) is DENIED IN PART and GRANTED IN PART: the motion is granted insofar as

the Court determines that the ALJ did not err with regard to her neck and shoulder

impairments, limiting effects of pain, and sitting requirements; and it is further

         ORDERED, that this case be REMANDED, pursuant to Sentence Four of 42

U.S.C. § 405(g) for proceedings consistent with this Memorandum-Decision and Order.

         IT IS SO ORDERED.

Dated:         February 14, 2019
               Albany, New York




                                             26
